Citation Nr: 0618498	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to service connection for situational anxiety 
(claimed as chest pain).

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA that denied the veteran's claims of entitlement 
to service connection for bilateral knee strain, low back 
strain, situational anxiety (claimed as chest pain), and 
headaches.  The veteran perfected a timely appeal of these 
determinations to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she is entitled to service connection 
for right and left knee strain, low back strain, situational 
anxiety manifested as chest pain, and headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran was afforded a VA examination in August 2002.  
However, the examination report indicates that the veteran's 
claims file was not available to the examiner for review 
prior to diagnosis.  In order to ensure a fully informed 
examination, a medical VA examiner must consider the records 
of prior medical examinations and treatment.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Thus, this case must be 
remanded for VA examinations appropriate to the veteran's 
claims, whereby any examiners review the claims folder prior 
to examination.

Furthermore, the August 2002 examination was a general 
medical examination, which provided diagnoses for the 
veteran's low back and knee complaints, but did not provide 
diagnoses with respect to her current claims of headaches and 
situational anxiety.  These claims must be addressed in new 
VA examinations.

Additionally, the only service medical record in the claims 
folder is the veteran's separation examination.  The August 
2002 VA medical examination notes statements by the veteran 
that her service medical records document treatment for in-
service injuries related to her claims.  The RO's Statement 
of the Case asserts that the RO exhausted attempts to secure 
the veteran's service medical records from the Service 
Department, and that the veteran did not respond to the RO's 
requests for any records in her possession or for information 
as to the location of those records.  However, there is no 
documentation of the RO's attempts to obtain the veteran's 
service medical records.  The RO should therefore once again 
attempt to obtain the veteran's service medical records, 
document such attempts, and associate such documents with the 
claims folder.  Also, the RO should again request that the 
veteran provide any relevant records in her possession, 
including any post-service treatment records pertaining to 
her claimed conditions, or that she identify the potential 
location of such records.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should contact the appropriate 
service department, request the 
veteran's service medical records, and 
associate those records with the claims 
folder.  If no records are available, 
that fact should be documented in 
writing in the record.

3.	The RO should again request that the 
veteran provide any relevant records in 
her possession, including any post-
service treatment records pertaining to 
her claimed conditions, or that she 
identify any potential location of such 
records.  If any records are 
identified, the RO should attempt to 
obtain those records and associate them 
with the claims folder.

4.	The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any currently 
diagnosed knee or low back disability.  
The claims folder must be made 
available to and reviewed by the 
examining physician prior to the 
examination so that pertinent aspects 
of the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had 
the claims folder.  Based on 
examination findings, medical 
principles, and historical records, 
including the service medical records 
if available, the examiner should 
specifically state (1) whether the 
veteran has a current left knee, right 
knee, or lower back disability, (2) the 
nature and etiology of any such 
disability, and (3) whether it is at 
least as likely as not that any left 
knee, right knee, or low back 
disability had its onset during her 
period of service from June 1989 to May 
2002, or is the result of any injury 
suffered or disease contracted in 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

5.	The veteran should be afforded a VA 
neurological examination to determine 
the nature and etiology of any 
currently diagnosed headache 
disability.  The claims folder must be 
made available to and reviewed by the 
examining physician prior to the 
examination so that pertinent aspects 
of the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had 
the claims folder.  Based on 
examination findings, medical 
principles, and historical records, 
including the service medical records 
if available, the examiner should 
specifically state (1) whether the 
veteran has a current headache 
disability, (2) the nature and etiology 
of any such disability, and (3) whether 
it is at least as likely as not that 
any headache disability had its onset 
during her period of service from June 
1989 to May 2002, or is the result of 
any injury suffered or disease 
contracted in service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

6.	The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of any 
currently diagnosed disability due to 
anxiety.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects 
of the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had 
the claims folder.  Based on 
examination findings, medical 
principles, and historical records, 
including the service medical records 
if available, the examiner should 
specifically state (1) whether the 
veteran has a current disability due to 
anxiety, (2) the nature and etiology of 
any such disability, and (3) whether it 
is at least as likely as not that such 
disability had its onset during her 
period of service from June 1989 to May 
2002, or is the result of any injury 
suffered or disease contracted in 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

7.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



